                Case 3:18-cv-02615-AGT Document 183 Filed 02/24/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 18‐cv‐02615‐AGT             Case Name: Botta v. Pricewaterhouse Coopers LLP, et al.

Date: Monday, February 24, 2021             Time: 8:30 AM – 2:14 PM



The Honorable Alex G. Tse

Clerk: Stephen Ybarra                       Court Reporter(s): Debra Pas / Jo Ann Bryce

COUNSEL FOR PLTF:                           COUNSEL FOR DEFT:

Alex Cabeceiras and Ingrid Evans            Moez Kaba and John Hueston

Trial Began: February 22, 2021              Further Trial: February 25, 2021

Trial Motions Heard:                                       Disposition

1.

2.

3.

Other Notes:

Plaintiff resumes direct examination of Mauro Botta. Defendant conducts cross-examination of Mauro Botta.
The parties shall submit written briefs regarding their respective positions on the waiver issue raised during
today’s proceedings; and the briefs are due by 8:30 AM on 2/25/21. The parties shall meet and confer in order
to determine whether agreement can be reached regarding the subject of producing management work papers
for 2015. Court adjourned until 2/25/21 at 8:30 AM.



Admitted Exhibits:

Plaintiff’s Exhibit Nos. 104-2, 105, 109, 138, Defense Exhibit Nos. 1004, 1006, 1074, 1105, 1107, 1188, 1239,
1262, 1474, 1484, 1494, 1546, 1630, 1636, 1639, 1640, 1644, 1652, 1677, 1680, 1700, DOC Nos. 2019, 2029,
2032 and Joint Exhibit Nos. 4, 5, and 6.
